UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-148425 Structural Enhancement Technologies Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0329069 (IRS Employee Identification No.) 3771 Nesconset Highway Suite 104 S. Setauket, NY11720 (Address of principal executive offices) (631) 675-2878 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated Filer o Non-accelerated filer oSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 20, 2011, 27,209,433 shares of common stock of the issuer were outstanding. INDEX PAGE Part I – Financial Information Item 1.Financial Statements 3 Consolidated Balance Sheets as of March 31, 2011 (Unaudited) andDecember 31, 2010 (Audited) 3 Unaudited Consolidated Statements of Operations for the three months endedMarch 31, 2011 and 2010, and Cumulative from Inception 4 Unaudited Consolidated Statements of Cash Flows for the three months endedMarch 31, 2011 and 2010, and Cumulative from Inception 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 23 Item 1A.Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Submission of Matters to a Vote of Security Holders 24 Item 5.Other Information 24 Item 6.Exhibits 24 SIGNATURES 25 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (NOTE 3) MARCH 31, 2, 2010 March 31, 2011 December 31, 2010 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable Prepaid expenses Total current assets Property and Equipment: Office and computer equipment Trailer Less: Accumulated depreciation ) ) Net property and equipment Other Assets: License agreement, net of accumulated amortization of $11,005 and $10,344, respectively Trademark, net of accumulated amortization of $959 and $869, respectively Patents pending Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Current portion of long-term debt $ $ Accounts payable Accrued liabilities Due to related parties - directors, officers and stockholders Notes payable Payroll and sales taxes payable Total current liabilities Long-Term Liabilities: Long-term debt, net of current portion Total long-term liabilities Total liabilities Commitments Stockholders' Deficiency: Common stock, $0.0001 par value; 1,000,000,000 shares authorized, 27,209,433 and 25,689,433 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See accompanying notes to consolidated financial statements. 3 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (NOTE 3) FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED), AND CUMULATIVE FROM INCEPTION (JULY 28, 2004) TO MARCH 31, 2011 (UNAUDITED) Three Months Ended Cumulative March 31, From Inception Revenues $ $ $ Expenses: General and administrative Compensation for issued stock options - - Consulting and professional fees paid by common stock Depreciation and amortization Total expenses Loss from Operations ) ) ) Other Income (Expense): Interest expense ) ) ) Impairment of goodwill - - ) Fair market value of shares issued in excess of debt satisfied - - ) Loss on asset purchase agreement - - ) Total Other Income (Expense) Provision for Income Taxes - - - Net Loss $ ) $ ) $ ) Loss Per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted See accompanying notes to consolidated financial statements. 4 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (NOTE 3) THREE MONTHS ENDED MARCH 31, 2(UNAUDITED), AND CUMULATIVE FROM INCEPTION (JULY 28, 2004) TO MARCH 31, 2011 (UNAUDITED) Three Months Ended Cumulative March 31, From Inception Cash Flows from Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on asset purchase agreement - - Impact of recapitalization from reverse merger - - Stock-based compensation - Common stock issued for services and compensation Impairment of goodwill - - Fair market value of shares issued in excess of debt satisfied - - Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses Security deposit and other - - - Accounts payable ) Accrued liabilities ) Other current liabilities 10 - Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities: Purchases of equipment - - ) Asset purchase agreement - - ) Partial repayment of purchase price - Asset purchase agreement - - License agreement - - ) Trademark - - ) Net Cash Used in Investing Activities - - ) Cash Flows from Financing Activities: Proceeds from bank loan - - Payments of principal on bank loan ) ) ) Checks in excess of bank balance - - Issuance of common stock for cash - Proceeds from promissory note - related party - - Proceeds from loans from unrelated party - - Payments on loans from unrelated party - - ) Proceeds from loans from related parties - directors, officers and stockholders Payments on loans from related parties - directors, officers and stockholders ) - ) Proceeds from short-term loan Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash - Beginning of Period - Cash - End of Period $ $ - $ See accompanying notes to consolidated financial statements. 5 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Basis of Presentation, Organization and Business Description Basis of Presentation The accompanying unaudited interim consolidated financial statements of Structural Enhancement Technologies Corp. and Subsidiary (the “Company”) have been prepared by management in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to rules and regulations of the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all information and footnotes required by generally accepted accounting principles for annual financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the year ending December 31, 2011.The accompanying unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 filed with the SEC on May 19, 2011. Organization and Business Description The Company is a Delaware corporation in the development stage.The Company was incorporated under the laws of the United Kingdom as T&T Homes Limited on July 28, 2004.On November 25, 2004, the Company changed its name to Falcon Media Services, Ltd.On November 12, 2008, the Company changed its name to Extreme Mobile Coatings Corp., Ltd.On March 2, 2009, the Company changed its name to Extreme Mobile Coatings Worldwide Corp.Lastly, on May 19, 2010, the Company amended its name to Structural Enhancement Technologies Corp. to indicate the growing business plan of increasing in other areas of operations and coatings. On September 16, 2008, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement #1”) with Extreme Mobile Coatings, Inc. (“EMC”), a Delaware corporation, and its stockholders pursuant to which the Company agreed to acquire 100 percent of the outstanding shares of EMC in exchange for 1,350,509 shares of common stock (post reverse stock split) of the Company.On this date, the Company began focusing on establishing franchises to market, use, and sell coating products and equipment licensed from XIOM Corp. Given that EMC is considered to have acquired the Company by a reverse merger through the Share Exchange Agreement #1, and its former stockholders currently have voting control of the Company, the accompanying consolidated financial statements and related disclosures in the notes to consolidated financial statements present the financial position as of December 31, 2010 and 2009, and the operations for the years ended December 31, 2010 and 2009, and cumulative from inception of EMC under the name of Structural.The reverse merger has been recorded as a recapitalization of the Company, with the net assets of EMC and Structural brought forward at their historical bases.The costs associated with the reverse merger have been expensed as incurred. 6 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) On March 2, 2009, the Company completed a second Share Exchange Agreement (the “Share Exchange Agreement #2”) between the Company, as Extreme Mobile Coatings Corp, Ltd. and Extreme Mobile Coatings Worldwide Corp., a newly formed Delaware corporation.The Share Exchange Agreement #2 was completed in order to change the domicile of the Company from the United Kingdom to the State of Delaware, the authorized common stock to 500,000,000 shares, par value $0.0001 per share, and the name of the Company from Extreme Mobile Coatings Corp. Ltd. to Extreme Mobile Coatings Worldwide Corp.The Company exchanged 1,791,469 shares of its common stock (post reverse stock split) for a like number of shares of common stock of the newly formed Delaware Corporation.In addition, the Certificate of Incorporation of Extreme Mobile Coatings Worldwide Corp. became the Certificate of Incorporation of the Company. Effective November 25, 2008, the Company effected a 2 for 1 forward split on its common stock. Effective March 12, 2009, the Company effected a 5 for 1 forward split on its common stock. Effective May 19, 2010, the Company effected a 1 for 100 reverse split on its common stock. The accompanying consolidated financial statements have been retroactively adjusted to reflect these stock splits. (2)Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary.All intercompany balances and transactions have been properly eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses for the three months ended March 31, 2011 and 2010, and cumulative from inception.Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. Concentration of Credit Risk The Company maintained its cash account at one commercial bank.At certain times, bank balance may exceed coverage provided by the Federal Deposit Insurance Corporation.However due to the size and strength of the bank where the balance is held, such exposure to loss is considered minimal. 7 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Property and Equipment Property and equipment are recorded at historical cost.Minor additions and renewals are expensed in the year incurred.Major additions and renewals are capitalized and depreciated over their estimated useful lives.When property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gain or loss is included in the results of operations for the respective period.The Company uses the straight-line method of depreciation.The estimated useful lives are as follows: Office and computer equipment5-10 years Trailer5 years Depreciation expense for the three months ended March 31, 2011 and 2010 totaled $2,344 and $2,344, respectively. License Agreement The Company capitalizes the costs incurred to acquire franchise rights.Such costs are amortized over the remaining useful life of the related rights of 19.6 years (see Note 4). Amortization expense for the three months ended March 31, 2011 and 2010 totaled $660 and $660, respectively. Trademark The Company obtained a servicemark from the State of Kentucky effective December 26, 2007, and registered it with the U.S. Patent and Trademark Office.The servicemark covers the name “Extreme Mobile Coating.”The cost of obtaining the servicemark has been capitalized by the Company, and is being amortized over a period of five years.Amortization expense for the three months ended March 31, 2011 and 2010 totaled $90 and $90, respectively. Patents The Company acquired two pending patents in the Asset Purchase Agreement with Reflectkote, Inc. (“Reflectkote”), dated March 10, 2010 (see Note 5).The cost of obtaining the patents has been capitalized by the Company, and will be amortized once the related patents are issued, and a useful life is determined. Revenue Recognition The Company recognizes revenues from the development and sale of franchises and licensed products and equipment.Revenues are recognized for financial reporting purposes when delivery has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by the customer, the fee is fixed or determinable, and collection of the related receivable is probable. 8 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Impairment of Long-Lived Assets The Company evaluates the recoverability of long-lived assets and the related estimated remaining lives at each balance sheet date.The Company records an impairment or change in useful life whenever events or changes in circumstances indicate that the carrying amount may not be recoverable or the useful life has changed. Loss per Common Share Basic loss per share is computed by dividing the net loss attributable to the common stockholders by the weighted-average number of shares of common stock outstanding during the period. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.There were no dilutive financial instruments issued or outstanding for the three months ended March 31, 2011 and 2010. Stock Based Compensation Arrangements The Company accounts for stock-based compensation arrangements in accordance with guidance provided by the Financial Accounting Standards Board Accounting Standards Codification (“ASC”).This guidance addresses all forms of share-based payment awards including shares issued under employee stock purchase plans, stock options, restricted stock and stock appreciation rights, as well as share grants and other awards issued to employees and non-employees under free-standing arrangements.These awards are recorded at costs that are measured at fair value on the awards’ grant dates, based on the estimated number of awards that are expected to vest and will result in charges to operations. From time to time, the Company’s shares of common stock have been issued as payment to employees and non-employees for services. These are non-cash transactions that require management to make judgments related to the fair value of the shares issued, which affects the amounts reported in the Company’s consolidated financial statements for certain of its assets and expenses. Income Taxes The Company accounts for income taxes under the provisions of Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 740 “Income Tax”. ASC 740 requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statement carrying amounts and tax bases of certain assets and liabilities using enacted tax rates in effect in the years in which e differences are expected to reverse. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company has adopted the provisions of FASB ASC 740-10-05 “Accounting for Uncertainty in Income Taxes”.The ASC clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements.The ASC prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The ASC provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.At March 31, 2011 and 2010, the Company had no material unrecognized tax benefits. 9 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Advertising Costs The Company expenses advertising costs as incurred and amounted to $-0- and $708 for the three months ended March 31, 2011 and 2010, respectively. Fair Value of Financial Instruments Substantially all of the Company’s financial instruments, consisting of cash, accounts receivable, accounts payable, accrued liabilities and all debt, are carried at, or approximate, fair value because of their short-term nature or because they carry market rates of interest. Reclassifications Certain items have been reclassified in 2010 in order to be compatible with corresponding amounts in the consolidated financial statement presentation in 2011. Common Stock Registration Expenses The Company considers incremental costs and expenses related to the registration of equity securities with the SEC, whether by contractual arrangement as of a certain date or by demand, to be unrelated to original issuance transactions.As such, subsequent registration costs and expenses are reflected in the accompanying consolidated financial statements as general and administrative expenses and are expensed as incurred. Recent Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standard if currently adopted would have a material effect on the accompanying consolidated financial statements. (3)Development Stage Activities and Going Concern The Company is currently in the development stage, and the business plan of the Company is to establish franchises to market, use, and sell coating products and equipment licensed from EIHC. Initial activities of the Company through March 31, 2011, include organization and incorporation, target market identification, marketing plans, entering into a licensing agreement, a reverse merger with EMC, and other capital formation activities. While the management of the Company believes that the Company will be successful in its capital formation and operating activities, there can be no assurance that it will be able to raise additional equity capital, or be able to generate sufficient revenues to sustain its operations.The Company also intends to conduct additional capital formation activities through the issuance of its common stock to establish sufficient working capital and to commence operations. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred operating losses since inception and the cash resources of the Company are insufficient to meet its planned business objectives. At March 31, 2011, the Company had stockholders’ and working capital deficiencies of $663,338 and $704,662, respectively. Management believes the Company will continue to incur losses and negative cash flows from operating activities for the foreseeable future and will need additional equity or debt financing to sustain its operations until it can achieve profitability and positive cash flows, if ever. Management plans to seek additional debt and/or equity financing for the Company, but cannot assure that such financing will be available on acceptable terms. The Company's continuation as a going concern is dependent upon its ability to ultimately attain profitable operations, generate sufficient cash flow to meet its obligations, and obtain additional financing as may be required. The outcome of this uncertainty cannot be assured. 10 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. (4)Master License Agreement On October 25, 2006, the Company entered into a Master License Agreement (the “License Agreement”) with XIOM Corp. (XIOM”), a then related party Delaware corporation. XIOM develops, manufacturers, markets, and sells certain products, including spray-on coating materials and equipment.Through the License Agreement, the Company is granted the exclusive right to establish franchises, sell franchise rights, and assign certain rights to franchisees in the contiguous states of the United States of America.The License Agreement expires in the year 2026.EMC has the option to extend the License Agreement for 10 successive three-year periods.The cost of obtaining the License Agreement amounted to $51,923, and is being amortized over a period of 19.6 years.The Company issued 451,193 shares of its common stock (post reverse stock split), valued at $26,923 in exchange for the License Agreement, and incurred $25,000 in legal fees. On March 25, 2011, XIOM filed a voluntary petition in the United States Bankruptcy Court (District of Delaware) under Chapter 7 of the United States Bankruptcy Code requesting liquidation of the assets and liabilities of XIOM. (5)Asset Purchase Agreements On March 5, 2007, EMC entered into a non-binding Letter of Intent with SABA Contracting, Inc. (“SABA”), an unrelated New York corporation, to purchase certain construction equipment and vehicles (the “SABA Equipment”) for $360,000.Under the terms of the Letter of Intent, the parties agreed that the transaction was to be evidenced by a written Purchase and Sale of Equipment Agreement (the “Asset Purchase Agreement”) which was to be signed at the closing of the transaction.In order to complete the acquisition of the SABA Equipment, EMC obtained a term loan from Central Bank FSB, of Nicholasville, KY in the amount of $400,000 (see Note 8).The Company, in good faith, provided proceeds of $360,000 from the bank loan to SABA before the closing of the transaction which was used to pay off SABA’s equipment-related debt of $60,000 and purchase the SABA Equipment.The Company also advanced an additional $18,200 to SABA in connection with the transaction, and SABA agreed to provide the funds to pay three payments on the Bank Loan totaling $25,519.The parties were not able to evidence the transaction under the terms of the Letter of Intent with an Asset Purchase Agreement, and the transaction was never closed.The Company is seeking to obtain clear title to the SABA Equipment for the purpose of selling the equipment to recover sufficient funds to repay the bank loan.There can be no assurance that the Company will be successful in either obtaining clear title to the SABA Equipment, or selling the SABA Equipment for a sufficient amount to fully repay the bank loan. As of March 31, 2011 and December 31, 2010, the Company owed $118,146 and $139,804, respectively, on the loan from Central Bank FSG related to the Asset Purchase Agreement. On March 11, 2010, the Company entered into an Asset Purchase Agreement with Reflectkote, Inc.(“Reflectkote”), dated March 10, 2010, wherein Reflectkote sold certain assets to the Company, and the Company assumed certain liabilities, as well as the obligation to issue 500,000 shares of restricted common stock of the Company (post reverse stock split) to the stockholders of Reflectkote.The former Vice-President and Director of the Company, James W. Zimbler, is also a director of Reflectkote, Inc.The assets purchased include pending patents for a permanently applied reflective coating that does not come off in the manner that reflective tape can. Reflectkote coatings do not corrode and protects the surface it’s applied to. The agreement was closed on May 13, 2010 when the 500,000 shares of restricted common stock of the Company (post reverse stock split) were issued to the stockholders of Reflectkote. The total value of the transaction was $1,282,694, with $5,000 allocated for a patent and the balance allocated to goodwill in the amount of $1,277,694. As consideration for this transaction, the Company assumed liabilities of $826,693 (see Note 8) and the restricted common stock with a value of $456,000. 11 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) As of December 31, 2010, the Company determined that the goodwill recorded as part of Reflectkote transaction was substantially impaired as a result of the XIOM bankruptcy. This bankruptcy severely limited the Company’s ability to obtain the equipment and blended powder required to be used in the patented coating process. As such, the entire goodwill balance of $1,277,694 has been reserved with a corresponding amount expensed and separately disclosed in Other Income (Expense) on the Consolidated Statements of Operations for the year ended December 31, 2010. (6)Related Party Transactions As of March 31, 2011 and December 31, 2010, the Company owed to directors, officers and stockholders of the Company $63,112 and $4,162, respectively. The amounts are unsecured, non-interest bearing, and have no terms for repayment. In November 2010, a substantial portion of the amount owed to the directors, officers and stockholders was repaid as part of the 6,000,000 shares of restricted common stock issued at that time (see Note 9). On May 20, 2010, the President of the Company’s wholly-owned subsidiary loaned $35,000 and received a promissory note from the Company with an annual interest rate of 8%.The note has a term of six months, at which then principal and accrued interest is due and payable.The note can be prepaid at any time and from time to time at par and accrued interest. The principal and interest of the note is also convertible to 100,000 shares of the Company’s common stock (post reverse stock split) at the end of the six-month term at the designation of the holder. As of March 31, 2011 and December 31, 2010, respectively, $35,000 of principal and $2,430 and $1,730 of accrued interest is due and payable to the note holder. Interest expense related to this loan was $700 for the three months ended March 31, 2011. On April 28, 2008, the Company entered into a promissory note with XIOM, a stockholder of the Company. Per the terms of the Note (as amended November 14, 2009), the Company was able borrow up to $158,500 from XIOM, at an annual interest rate of 5%. On February 12, 2010, the Company issued 110,000 shares of restricted common stock (post reverse stock split) to XIOM as a principal repayment of $55,000 on the note. On March 4, 2010, the Company issued an additional 107,000 shares of restricted common stock (post reverse stock split) to XIOM as a principal payment of $53,500 on the note. 12 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (7)Income Taxes The provision (benefit) for income taxes for the three months ended March 31, 2011 and 2010 are as follows, assuming a combined effective tax rate of approximately 40% and 23.7%, respectively: Three Months Ended March 31, Federal and state- Taxable income $
